EXHIBIT 16.1 SHERB & CO., LLP CERTIFIED PUBLIC ACCOUNTANTS 805 Third Ave., New York, NY 10022 Voice: (212) 838-5100Fax: (212) 838-2676 October 24, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated October 24, 2012 of Gilman Ciocia, Inc. and are in agreement with the statements contained first sentence with regards to the dismissal of Sherb & Co., LLP, of the first paragraph, the second and third paragraphs therein in their entirety.We have no basis to agree or disagree with other statements of the Registrant contained therein. /s/ Sherb & Co., LLP Certified Public Accountants
